Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the Office agrees with the Patent Trial and Appeal Board’s Decision on 12/14/2020 that the cited prior art(s) fails to teach the pending claims.  The primary reason for the allowance of the claims is the inclusion of the specific feature “in a computing device of the VROC computer system, computing one or more comparison metrics for the electronic treatment plan and providing training feedback to the trainee via the user interface, wherein said one or more comparison metrics are indicative of whether the electronic treatment plan contains one or more errors, and wherein the feedback includes an indication of whether the electronic treatment plan contains said one or more errors” combines with other features in the claims. The closest prior art of record fail to teach or fairly suggest the newly added limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACK YIP/Primary Examiner, Art Unit 3715